UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 26, 2011 JINMIMI NETWORK INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-156950 20-4281128 (Commission File Number) (IRS Employer Identification No.) 10/F, Chinese Plaza of Tea Jingtian Rd., Futian District, Shenzhen, Guangdong, 518051, P.R. China (Address of Principal Executive Offices, Zip Code) + 86 755 8340-6503 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On September 26, 2011, Jinmimi Network Inc. (the “Company”) declared a stock dividend of 9.5 shares for each share of common stock held.The record date for this dividend is September 26, 2011 and the payable date is October 5, 2011.The Company will round-up fractional shares and the additional shares will be mailed out to shareholders of record. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Jinmimi Network Inc. By: /s/ Deng Zhang Name:Deng Zhang Title: President Date:September 28, 2011
